Citation Nr: 1101378	
Decision Date: 01/12/11    Archive Date: 01/20/11	

DOCKET NO.  06-27 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for diffuse spondylotic disc changes 
and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the VARO in 
Augusta, Maine, that denied entitlement to the benefit sought.  

The Board notes that a review of the record reveals that service 
connection is currently in effect for:  Post-traumatic stress 
disorder with major depression, rated as 70 percent disabling 
since October 2000; residuals, postoperative status, nasal 
surgery, rated as 10 percent disabling from September 1978; 
tinnitus, rated as 10 percent disabling from March 1990; and 
bilateral hearing loss disability, rated as noncompensably 
disabling since March 1991.  A combined disability of 80 percent 
has been in effect since October 2000 and the Veteran has been in 
receipt of a total rating based on unemployability due to the 
severity of his service-connected disabilities since October 23, 
2000.  

For reasons which will be set forth below, the issue listed on 
the title page is remanded to the RO for further development.  
The Veteran will be notified should further action be required.  


REMAND

A review of the evidence of record reveals that in June 2009 the 
Board decided to undertake additional development by requesting 
that an independent medical expert review the claims file for the 
purpose of expressing an opinion as to whether Prednisone 
treatment the Veteran received from VA for a chronic skin 
disorder resulted in his development of a low back disability.  
The orthopedic surgeon reviewed the claims file and expressed an 
opinion in March 2010 that based on review of the current records 
and what he called sound medical principles, "it is not at all 
likely that the treatment of the Veteran's skin disorder caused 
or caused an increase in his current low back disability.  His 
current low back disability is most likely due to the natural 
progression of the disease, which is most likely due to the 
natural aging process."  

The opinion was returned to the Board and a copy was sent to the 
Veteran and his representative in October 2010 for their review 
and response.  In responding to the opinion, the Veteran 
submitted additional evidence.  This evidence has not previously 
been considered by the RO.  Upon submitting the evidence, neither 
the Veteran nor the representative included any waiver of 
consideration of the evidence by the RO.  Indeed, in a December 
2010 brief in response to the medical expert opinion, the 
representative asked that the claims file be remanded to the RO 
for consideration of additional medical and supporting evidence 
received since the completion of the March 2010 communication 
from the independent medical expert.  

In view of the foregoing, the case is REMANDED for the following:  

1.  VA should review the entire record, 
including evidence added to the record 
after the issuance of the independent 
medical expert opinion in March 2010, and 
readjudicate the claim.

2.  If the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  In the 
letter accompanying the supplemental 
statement of the case, the Veteran should 
be informed that the submission of any 
additional evidence to the Board without a 
waiver of initial RO/AMC review of the 
evidence may result in another remand of 
the claim.  

Then, the case should be returned to the Board for appellate 
review, if otherwise indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

